WILLIAM C. HETHERINGTON, P.J.,
dissenting.
8 I dissent to the majority view the nee-essary findings required by Title 10 O.S. Supp.2009 § 1-4-904(B)(5) were not sufficiently included in the verdict or judgment.
T9 The verdict form found, infer alig, Father "... failed to correct the conditions which caused the child to be deprived." Jury instruction No. 14 correctly instructed the jury on the elements required to be proved, to include specifically the jury had to find by clear and convincing evidence that; "3. The *102parent has had at least three months to correct the conditions, and 4. Termination of parental rights is in the best interest of the child." Each element required was considered by the jury resulting in a unanimous verdict. Specific finding was made in the ORDER SUSTAINING STATE'S MOTION TO TERMINATE PARENTAL RIGHTS UPON A JURY VERDICT, "... in accordance with the verdicts pursuant to 10A Okla. Stats § 1-4-904(B)(5)." It later recites: "The Court further finds the termination of parental rights provisions of the Acts have been complied with." Finally, the record reflects evidence presented at trial clearly demonstrated Father failed to correct the deficient conditions for over three months. I would AFFIRM.